Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 14, 2016

                                       No. 04-16-00436-CV

                  IN THE INTEREST OF G.T. AND D.M.T., CHILDREN,

                   From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015PA01964
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
       The Texas Rules of Judicial Administration require this court to “ensure that the appeal is
brought to final disposition . . . [w]ithin 180 days of the date the notice of appeal is filed.” TEX.
R. JUD. ADM. 6.2(a). This accelerated appeal from the termination of appellant’s parental rights
has been pending since the notice of appeal was filed in the trial court on July 5, 2016.
Appellant’s brief was originally due on August 15, 2016. On August 15, 2016, appointed
counsel of record, Mr. Joseph Bohac, filed a motion requesting a twenty-day extension of time in
which to file appellant’s brief. On August 19, 2016, this court issued an order granting Mr.
Bohac an extension until September 6, 2016, and we stated in our order that no further
extensions of time would be granted.

        On September 6, 2016, Mr. Bohac filed a second request for an extension of time. The
request is GRANTED and Mr. Bohac is ORDERED to file appellant’s brief in this court no later
than September 26, 2016. NO FURTHER EXTENSIONS OF TIME WILL BE GRANTED
OR CONSIDERED UNDER ANY CIRCUMSTANCE. If Mr. Bohac does not file a brief by
September 26, 2016, this cause will be abated for the trial court to conduct a hearing to
determine whether: (1) appellant desires to prosecute her appeal; (2) appellant is indigent, and if
so, the trial court shall take such measures as may be necessary to assure the effective assistance
of counsel, which may include the appointment of new counsel; and (3) counsel has abandoned
the appeal. Because sanctions may be necessary, the trial court will be asked to address this
issue even if new counsel is retained or substituted before the date of the hearing. The clerk of
this court shall cause a copy of this order to be served on Mr. Bohac by certified mail, return
receipt requested, and by regular United States mail.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court